Title: From George Washington to Lieutenant Colonel Udny Hay, 31 July 1780
From: Washington, George
To: Hay, Udny


					
						Dear Sir
						Head Quarters Peekskill 31st July 1780
					
					I must request you immediately to provide the means of transporting powder and Ball and Cartridge paper to the amount of one hundred thousand rounds to Albany—A Water conveyance will in every respect be most convenient and eligible, but if you should not have Boats and hands ready, you must procure Waggons. The critical situation of Fort schuyler renders a speedy relief necessary—Men will be ready for the purpose, but there is not a sufficiency of Ammunition at Albany. The Commanding Officer of Artillery at West point will deliver the powder—Ball &ca when you send for them. They are to be delivered to Mr Van Rensalaer Commy of Military Stores at Albany. I am &.
				